EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gao Chao on 8/6/2021.

The application has been amended as follows: 
4. (Currently amended) The multilayer coating film according to claim [3]1, wherein the flake-effect pigment (B) has a thickness of 0.01 to 0.2 µm, and the surface modifier (A) has a contact angle of 8 to 20° with respect to a tin plate, the contact angle being measured in such a manner that a liquid that is a mixture of isopropanol, water, and the surface modifier (A) at a weight ratio of 4.5/95/1 is adjusted to have a viscosity of 150 mPa•s measured by a B-type viscometer at a rotor rotational speed of 60 rpm at a temperature of 20°C, 10 µL of the liquid is added dropwise to a previously degreased tin plate produced by Paltek Corporation, and the contact angle with respect to the tin plate is measured 10 seconds after dropping.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-8 and 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/9/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Tonomura (US Pub. 2009/0136729 A1) is considered to be the closest prior art. Tonomura fails to disclose the specific properties of L*110, 60-degree specular gloss, graininess, HG, flip-flop and L*45 which is considered taught by JP 2006-087978 A, US Pub. 2007/0128369 A1, and US Pub. 2015/0210867 A1. However, none of the cited references are considered to disclose the exact composition of the effect pigment dispersion which is used to form the effect coating film (see remarks dated 3/15/2021, pages 7-9 with regards to the solids content of Tonomura). Thus, the invention as claimed is considered patentable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/NANCY R JOHNSON/Primary Examiner, Art Unit 1783